This is an appeal by an employer and insurance carrier from an award in claimant’s favor. The only question presented is the correctness of claimant’s wage rate fixed by the Industrial Board. Claimant had not worked substantially the whole of the year prior to his accident. The Industrial Board adopted the earnings of another employee, engaged in a similar employment, who had worked substantially the whole of the year previous to claimant’s accident and made an award under subdivision 2 of section 14 of the Workmen’s Compensation Law. Award affirmed, with one bill of costs to be divided equally between the claimant and the State Industrial Board, and printing disbursements to each. Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur; Rhodes, J., dissents on the authority of Matter of Remmert v. Weidenmeyer (262 N. Y. 534).